 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CHRISTOPHER ADAM HERMOSILLO,                      )    Case No.: 1:19-cv-0066 - JLT
                                                       )
12                  Plaintiff,                         )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                       )    FOR AN EXTENSION OF TIME
13          v.                                         )
14   COMMISSIONER OF SOCIAL SECURITY,                  )    (Doc. 16)
                                                       )
15                  Defendant.                         )
                                                       )
16                                                     )
17          On September 24, 2019, the Commissioner filed a stipulation of the parties extending the time
18   for the Commissioner to respond to Plaintiff’s opening brief by thirty days. (Doc. 16) Notably, the
19   Scheduling Order allows for a single extension of thirty days by the stipulation (Doc. 5 at 3), and this is
20   the first extension requested by either party. Thus the requested extension is appropriate. Based upon
21   the stipulation of the parties, the Court ORDERS:
22          1.      The request for an extension of time (Doc. 16) is GRANTED; and
23          2.      Defendant SHALL file a response to the opening brief no later than October 24, 2019.
24
25   IT IS SO ORDERED.
26      Dated:     September 24, 2019                            /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28

                                                           1
